United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Glynco, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2324
Issued: June 28, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 15, 2009 which denied appellant’s traumatic
injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
right knee injury on January 5, 2009.
FACTUAL HISTORY
On January 5, 2009 appellant, then a 45-year-old correctional institutional administrator,
filed a traumatic injury claim, alleging that he sustained a right knee injury that day while
walking on steps at the employing establishment. He did not stop work.

Appellant submitted a January 5, 2009 memorandum from the employing establishment
medical officer who referred him for medical treatment for a right knee injury.1 Also submitted
was a January 5, 2009 authorization for treatment prepared by a registered nurse. Appellant
submitted a January 5, 2009 memorandum from the employing establishment health unit staff to
the law enforcement instructor, noting restrictions with regard to his right knee. On January 5,
2009 he was treated by Dr. J. Melvin Deese, a Board-certified orthopedic surgeon, for a right
knee injury on that day. Dr. Deese returned appellant to sedentary work with the use of crutches
and recommended a magnetic resonance imaging (MRI) scan. On January 21, 2009 he
diagnosed a tear of the right anterior cruciate ligament (ACL) and prescribed a knee brace and
physical therapy. A January 8, 2009 MRI scan of the right knee revealed a large joint effusion
and a small intrasubstance tear of the ACL. Appellant underwent physical therapy from
January 26 to February 9, 2009 for his right knee.
By letter dated March 12, 2009, the Office requested additional factual and medical
information from appellant stating that the initial information submitted was insufficient to
establish an injury, as alleged.
Appellant submitted a March 4, 2009 workman’s compensation update note from
Dr. Deese who diagnosed ACL tear and recommended continued use of a knee brace. Dr. Deese
returned appellant to medium-duty work. Appellant also submitted physical therapy notes from
February 5 and 19, 2009.
In a decision dated April 15, 2009, the Office denied appellant’s claim on the grounds
that the medical evidence was not sufficient to establish that his right knee condition was caused
by the January 5, 2009 incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component is weather the employee actually experienced
1

The signature of the physician is illegible.

2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 357 (2001).

2

the employment incident which is alleged to have occurred.4 The second component is whether
the employment incident caused a personal injury and generally can be established only by
medical evidence. To establish a causal relationship between the condition, as well as any
attendant disability, claimed and the employment event or incident, the employee must submit
rationalized medical opinion evidence, based on a complete factual and medical background,
supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.7
ANALYSIS
Appellant alleged that he sustained a right knee injury on January 5, 2009 while climbing
steps at work. The Board notes that the evidence supports that the incident occurred on
January 5, 2009 as alleged. The Board finds, however, that the medical evidence is insufficient
to establish that appellant sustained a right knee injury causally related to the January 5, 2009
work incident.
On March 12, 2009 the Office advised appellant of the type of medical evidence needed
to establish his claim. Appellant did not submit a rationalized medical report from an attending
physician in which the physician explains why the January 5, 2009 work incident caused or
aggravated his claimed condition.
Appellant also submitted a January 5, 2009 workman’s compensation update note from
Dr. Deese who treated him for a right knee injury. Dr. Deese returned appellant to sedentary
work with the use of crutches. In a January 21, 2009 prescription note, he recommended
physical therapy. Similarly, in a January 21, 2009 note, Dr. Deese diagnosed a tear of the right
ACL and prescribed a knee brace. On March 4, 2009 he diagnosed ACL and recommended
appellant use a knee brace and returned him to work medium duty. Dr. Deese, however did not
provide a history of the January 5, 2009 incident8 or offer any opinion on how it caused or
4

Michael E. Smith, 50 ECAB 313 (1999).

5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
8

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).

3

aggravated his diagnosed condition.9 Consequently these reports are of diminished probative
value and do not establish appellant’s traumatic injury claim.
The remainder of the medical evidence, including an MRI scan of the right knee, fails to
address causal relationship between appellant’s diagnosed right knee condition and the
January 5, 2009 work incident.
Other evidence submitted by appellant included a January 5, 2009 authorization for
treatment signed by a registered nurse. He also submitted physical therapy notes from
January 26 to February 19, 2009. The Board has held that treatment notes signed by a nurse or
physical therapist are not considered medical evidence as these providers are not a physician
under the Act.10 Appellant submitted a January 5, 2009 memorandum from the employing
establishment health unit staff to the law enforcement instructor, noting restrictions for appellant
with regard to his right knee. There is no evidence that the document is from a physician. As
noted, medical documents not signed by a physician are not probative medical evidence and do
not establish appellant’s claim.11 Appellant submitted a January 5, 2009 memorandum from an
employing establishment medical officer who referred him for medical treatment for a right knee
injury. However, this person’s signature is illegible and there is no indication of who signed this
report. The Board has held that medical reports lacking proper identification do not constitute
probative medical evidence.12
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.13 Causal relationship must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied appellant’s claim for compensation.
On appeal appellant submitted a new medical report from Dr. Deese and asserted that it
documented his claim. The Board may not consider such new evidence for the first time on
appeal.14 As noted, the medical evidence of record at the time of the Office’s April 15, 2009
decision is insufficient to establish appellant’s claim.
9

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
10

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under the FECA); 5 U.S.C. § 8101(2) (this
subsection defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law).
11

Id.

12

See R.M., 59 ECAB ___ (Docket No. 08-734, issued September 5, 2008); D.D., 57 ECAB 734 (2006).

13

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

14

See 20 C.F.R. § 501.2(c). This does not preclude appellant from requesting reconsideration from the Office and
submitting new evidence in support of his request.

4

CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a right knee injury causally related to the January 5, 2009 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 28, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

